Per Curiam.
The issue in this appeal is whether the 1985 reform of the procedures governing investigatory grand juries terminated the authority of grand juries that had been duly constituted before the effective date of Public Acts 1985, No. 85-611. Because the continuing validity of a number of pre-1985 grand juries is affected by our resolution of this issue, this is an unusual case demanding expedited resolution. Accordingly, we announce herewith our decision that Public Acts 1985, No. 85-611, as clarified by Public Acts 1986, *190No. 86-317, did not revoke the authority of or alter the procedures governing investigatory grand juries that had been properly authorized before October 1,1985. A full opinion will be filed in due course.
There is error, the judgment of dismissal is set aside and the case is remanded for further proceedings in accordance with this decision.